DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 R.J. REYNOLDS TOBACCO COMPANY,
                             Appellant,

                                     v.

  GWENDOLYN E. ODOM, Personal Representative of the ESTATE OF
                  JUANITA THURSTON,
                         Appellee.

                               No. 4D14-3867

                           [November 7, 2018]

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Timothy McCarthy, Judge; L.T. Case
No. 502008CA038863XXXXMBAJ.

  Jeffrey S. Bucholtz, Val Leppert, William L. Durham II, Philip R. Green
and Jeffrey L. Furr of King & Spalding LLP, Washington, DC, Atlanta, GA,
and Charlotte, NC, for appellant.

  David J. Sales of David J. Sales, P.A., Jupiter, and Rosalyn Sia Baker-
Barnes, Mariano Garcia and T. Hardee Bass of Searcy Denney Scarola
Barnhart & Shipley, P.A., West Palm Beach, for appellee.

DAMOORGIAN, J.

    This matter is before us on remand from the Supreme Court of Florida
following its decision in Odom v. R.J. Reynolds Tobacco Co., No. SC17-563,
2018 WL 4496563 (Fla. Sept. 20, 2018), quashing our decision in R.J.
Reynolds Tobacco Co. v. Odom, 210 So. 3d 696 (Fla. 4th DCA 2016). In
accordance with the supreme court’s mandate, we affirm and remand for
reinstatement of the final judgment.

   Affirmed and remanded with instructions.

MAY and CIKLIN, JJ., concur.

                           *          *          *